                     IN THE UNITED STATES DISTRICT COURT '
                 FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                              WESTERN DIVISION
                            NO. 5:17-CR-00392-3D

UNITED STATES OF AMERICA

                v.

CAIRO JULIUS CAMPBELL

                                ORDER OF FORFEITURE

       WHEREAS,      pursuant    to   the   entry    of   a   Memorandum         of   Plea

Agreement by the defendant on May 29, 2018, and further evidence

of record as presented by the Government, the Court finds that the

following property is hereby forfei table pursuant to 18 U.S. C.

§   92 4 ( d) ( 1) , made applicable to this proceeding by virtue of 2 8

U.S.C.      §   246l(c),   as   firearms    and   ammunition         used   in   knowing
                                                                '-


violation of 18 U.S.C. §§ 922(g) (1)              and 924,    to wit:       a Browning

A5,   16 gauge shotgun, serial number:              6S50988; a Kimber 1911,            .45

caliber firearm,       serial number: K460634; and any and all related

ammunition;

       AND WHEREAS, by virtue of said Memorandum of Plea Agreement,

the United States is now entitled to possession of said personal

property, pursuant to Fed. R. Crim. P. 32.2(b) (3);

       It is hereby ORDERED, ADJUDGED and DECREED:

       1.       That based upon the Memorandum of Plea Agreement as to

the defendant, the United States is hereby authorized to                     seiz~     the


                                            1
above-stated personal property, and it is hereby forfeited to the

United States for disposition in accordance with the law, including

destruction,   as   allowed   by   Fed.   R.   Crim.   P.   32. 2 (b) (3) .   In

accordance with Fed. R. Crim. P. 32. 2 (b) ( 4) (A), this Order is now

final as to the defendant.

     2.   That upon   s~ntencing    and issuance of the Judgment and
                                                 /

Commitment Order, the' Clerk of Court is directed to incorporate a

reference to this Order of Forfeiture in the applicable section of

the Judgment, as required by Fed. R. Crim. P. 32.2(b)(4)(B).

     The Clerk is hereby directed to send copies of this Order

to all counsel of record.

     SO ORDERED.    This --11_ day of _O~cfo~b.A.~~-' 201s.




                              Chief United States District Judge




                                      2
